Title: To Thomas Jefferson from Harry Toulmin, 18 October 1808
From: Toulmin, Harry,Dinsmoor, Silas
To: Jefferson, Thomas


                  
                     18th. October 1808.—
                  
                  To his Excellency the President of the United States, the humble petition of the undersigned, residents on the Tombigbee & Alabama rivers, respectfully sheweth.
                  That several of their fellow citizens under the belief that the treaty between the United States and the Chactaws rendered it legal have lately driven large stocks of cattle above the old indian line but not so high as it supposed the new line will run but are now notified by public advertisement, a copy of which whereunto annexed, that their cattle will be driven off by the Indians, and of course many of them sacrificed, unless removed by the proprietors, the doing of which would be attended with great labour and expence.
                  They likewise beg leave to represent to your excellency that large bodies of emigrants from the United States, have arrived in this settlement since the said treaty was ratified & have established themselves on the newly purchased lands, many of them ignorant of the laws prohibiting the same,—that the settlers on these lands will probably soon compose a majority of our population, and that the enforcement of the law with regard to settlers on the lands of the United States would in a short time become a great and public calamity.
                  They therefore humbly pray that the Chactaw agent be directed to modify his order, and that speedy and effectual measures may be taken for running the lines agreably to the said treaty, and also for surveying and laying off in sections, the lands which are now illegally settling in the forks of the Alabama & Tombigbee rivers and between the old indian boundary at Sinteebogue and the line established by the said treaty, so that public sales of the said lands may be held without delay,—and by these means the peace of the country,—the comfort of the people, and the dignity of the laws be more effectually maintained.
                  
                     Harry Toulmin 
                     
                     
                        and 49 other signatures
                     
                  
                  
                     (Copy) Take notice, if after the 1st. day of January in the year 1809 any stock of cattle, horses, or hogs, should be found ranging over the boundary line established, marked & ascertained, between the United States, and the Chactaw nation of Indians I shall instruct the Indians to drive them off in obedience to instructions from the department of War.
                     16th. Octr. 1808
                                          
                  
                            (Signed) Silas Dinsmoor
                            
                     U.S. Agent to the Chactaws
                     Jno. B. Chandler
                        
               